DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendments made to the specification on 2/15/2022 are accepted.
Response to Arguments
In view of the amendments filed on 2/15/2022, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 12 is moot.
Applicant’s arguments with respect to claim(s) 1, 3-5, and 8-19 have been considered, but are moot in view of the new grounds of rejection.
	Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 9-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beyar et al. (US Pub. No. 2004/0167625; hereinafter Beyar).
Beyar discloses the following regarding claim 1: an anchoring device, the device comprising: a tubular body (20) having a longitudinal axis (extending through the length of the tubular body), an outer surface (exterior surfaces of the tubular body), and an inner surface (interior surfaces of the tubular body) opposite and radially spaced apart from the outer surface (Figs. 1B-1D), wherein an axially extending section of the body defines at least one opening (26) extending from the outer surface to the inner surface (Figs. 1A-1D), the at least one opening having a first axial end (please see annotated Figure A, below) and a second axial end (Figure A) opposite and spaced apart from each other along the longitudinal axis (Figs. 1A-1D); and at least one anchor (24, 28) extending along the opening and coupled to the first axial end and the second axial end of the opening (Figs. 1A-1D), wherein the at least one anchor comprises a shape memory material (paras. 0240-0242), wherein the at least one anchor is movable from a retracted position (e.g., Figs. 1A-1B; paras. 0164-0167) to an extended position (e.g., Figs. 1C-1D; paras. 0164-0167) by either increasing the temperature of the anchor above an austenite finishing temperature or decreasing the temperature of the anchor below a martensite finishing temperature (paras. 0240-0242), wherein the anchor has a smaller radius of curvature in a plane that includes the longitudinal axis in the extended position than in the retracted position (Figs. 1A-1D; paras. 0164-0167, 0240-0242).  

    PNG
    media_image1.png
    251
    656
    media_image1.png
    Greyscale

Figure A.

Beyar discloses the following regarding claim 3: the device of claim 1, wherein the body comprises a shape memory material (paras. 0240-0242).  
Beyar discloses the following regarding claim 4: the device of claim 3, wherein the body and the anchor are integrally formed (Figs. 1A-1D).  
Beyar discloses the following regarding claim 9: the device of claim 1, wherein the body comprises a porous material (para. 0164).  
Beyar discloses the following regarding claim 10: the device of claim 1, wherein the body comprises a biocompatible material (paras. 0240-0242).  
Beyar discloses the following regarding claim 11: the device of claim 1, wherein the at least one anchor extends parallel to the longitudinal axis (Figs. 1A-1B, when in a retracted position).  
Beyar discloses the following regarding claim 12: the device of claim 1, wherein the at least one anchor extends in a direction that has a circumferential component (along the circumferential direction of elements 24, 28) and an axial component (along the length or longitudinal direction of elements 24, 28) such that the at least one anchor extends helically around the body of the device (Figs. 1A-1D, 2O, 4C, 5, where the helical shape is being formed by alternating anchors positioned on the front and the back of the device).  
Beyar discloses the following regarding claim 13: the device of claim 1, wherein a cross-section of the body as viewed in a plane perpendicular to the longitudinal axis is circular (Figs. 1A-1C).  
Beyar discloses the following regarding claim 14: the device of claim 1, wherein the body includes two axially extending sections (upper and lower sections of element 20) (Figs. 1A-1D), and each of the two axially extending sections defines two or more circumferentially spaced openings (Figs. 1A-1D).  
Beyar discloses the following regarding claim 15: the device of claim 1, wherein the anchor is curved radially outwardly along the axial direction in the extended position (Figs. 1C-1D, 4C; paras. 0164-0167).  
Beyar discloses the following regarding claim 16: the device of claim 1, wherein the anchor is not curved along the axial direction in the retracted position (Figs. 1A-1B; paras. 0164-0167).  
Beyar discloses the following regarding claim 17: the device of claim 1, wherein the axially extending section of the body defines at least three circumferentially spaced openings and the device includes at least three anchors (Figs. 1A-1D).  
Beyar discloses the following regarding claim 18: the device of claim 1, wherein the shape memory material is NiTi (para. 0240).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyar in view of Thorwarth et al. (US Pub. No. 2013/0046346; hereinafter Thorwarth).
Beyar discloses the limitations of the claimed invention, as described above. However, it does not recite the body comprising a single piece of formed shape memory material foil.  Thorwarth teaches that it is well known in the art that a single piece of formed shape memory material foil is used to form a medical implant (paras. 0037, 0049-0052), for the purpose of providing the device with the desired dimensions and physical characteristics needed to properly suit the implantation site. It would have been obvious to one having ordinary skill in the art to modify the materials of Beyar to comprise a single piece of formed shape memory material foil, as taught by Thorwarth, in order to provide the device with the desired dimensions and physical characteristics needed to properly suit the implantation site. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of implant material for another, is generally considered to be within the level of ordinary skill in the art.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyar in view of Biedermann et al. (US Pat. No. 11,045,237; hereinafter Biedermann).
Beyar discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite the body comprising a material with a higher modulus of elasticity than the at least one anchor.  Biedermann teaches that it is well known in the art that a bone anchor has a body comprising a material with a higher modulus of elasticity than the at least one anchor (col. 5, lines 44-54), for the purpose of providing the device with the desired physical characteristics needed to properly suit the implantation site. It would have been obvious to one having ordinary skill in the art to modify the materials of Beyar according to the teachings of Biedermann, in order to provide the device with the desired physical characteristics needed to properly suit the implantation site. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of implant material for another, is generally considered to be within the level of ordinary skill in the art.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyar in view of Keast et al. (US Pub. No. 2012/0289776; hereinafter Keast).
Beyar discloses the limitations of the claimed invention, as described above. It further recites that its tubular body has a coating (para. 0119). However, it does not explicitly recite that one of the inner surface and the outer surface includes a coating comprising polyethylene terephthalate ("PET").  Keast teaches that it is well known in the art that a medical implant has a coating comprising PET (col. 5, lines 44-54), for the purpose of controlling tissue growth. It would have been obvious to one having ordinary skill in the art to modify the device of Beyar to comprise a PET coating, as taught by Keast, in order to control tissue growth. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774